        Case 3:19-cv-00290-EMC Document 137 Filed 07/02/21 Page 1 of 1




                            OFFICE OF THE CLERK
                        UNITED STATES DISTRICT COURT
                           Northern District of California

                                       CIVIL MINUTES


 Date: July 2, 2021               Time: 10:00-11:28=              Judge: EDWARD M. CHEN
                                        1 Hour; 28 Minutes

 Case No.: 19-cv-00290-EMC        Case Name: American Civil Liberties Union Foundation v.
                                  Department of Justice

Attorneys for Plaintiff: Hugh Handeyside, Matt Cagle
Attorney for Defendant: Vinita Andrapalliyal

 Deputy Clerk: Angella Meuleman                       Court Reporter: Katherine Sullivan

                       PROCEEDINGS HELD BY ZOOM WEBINAR

[98] Motion for Summary Judgment
[108] Cross-Motion for Summary Judgment held.


                                          SUMMARY

Parties stated appearances and proffered argument.

The Court took under submission the cross-motions for summary judgment as to the propriety of
the Government’s withholdings under FOIA exemptions 5 and 7(E). The Government is
instructed to submit unredacted copies of the documents at issue for in camera review within ten
(10) days of the hearing.

The parties are further instructed to meet, confer, and attempt to resolve Plaintiffs’ concerns
regarding the sufficiency of the search for relevant documents conducted by Immigration and
Customs Enforcement (ICE). If the parties are not able to resolve this dispute, they are to submit
a joint letter within two weeks detailing their positions as to each of the remaining disputed
issues.
